        Case: 3:19-cv-00023-DAS Doc #: 32 Filed: 06/23/20 1 of 2 PageID #: 466




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MICHAEL POWELL                                                                       PLAINTIFF

V.                                                                   NO. 3:19-CV-23-DAS

FRANK SHAW, ET AL.                                                               DEFENDANTS

                                       PROCESS ORDER

       The court conducted a hearing as outlined in Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985) in this case and finds that process should issue for Defendants Lt. Thomas, Sgt. A. Hart,

and Michael Murphy.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Defendants Lt. Thomas, Sgt. A.Hart,

and Michael Murphy along with a copy of this order and the order permitting the plaintiff to

proceed in forma pauperis. A previous attempt to serve these defendants by mail was

unsuccessful; as such, the United States Marshal Service shall attempt to serve these defendants

personally. Therefore, the United States Marshal Service will serve process upon this

defendant under to 28 U.S.C. § 1915(d), using good faith efforts to identify and locate the

proper person and obtain service by all approved alternative means as provided by

F.R.Civ.P. 4 and Miss.R.Civ.P. 4.

       (2)      If defendant or his counsel would like to receive a digital copy or a transcript of

the Spears hearing, which by its nature constitutes part of the plaintiff's complaint, they must

contact the Clerk’s Office to make the arrangements.

       (3)     A scheduling order will be issued once the defendant has answered; the plaintiff

may not submit any discovery requests until the scheduling order has been entered.
        Case: 3:19-cv-00023-DAS Doc #: 32 Filed: 06/23/20 2 of 2 PageID #: 467




       (4)     In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment,

compromise settlement, or otherwise, the plaintiff remains liable to the United States for the

reimbursement of all court costs, fees and expenses which he has caused to be incurred in the

course of this litigation, and the United States will have a lien against any damages or other

moneys until the United States has been fully reimbursed for those court costs, fees and expenses

by payment of them into the court.

       (5)     The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

       (6)     The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 23rd day of June, 2020.


                                               /s/ David A. Sanders
                                               UNITED STATES MAGISTRATE JUDGE
